DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Response to Office Action” filed June 18, 2021 (“Reply”).  Applicant has made no claim alterations.  Claims 19 and 20 are previously canceled.  As originally filed, Claims 1-18 and 21 are presented for examination.
In First Action Interview Piot Program Pre-Interview Communication mailed June 9, 2021 (“Office Action”):
Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,671,429 B1 “Lee”) in view of Adiletta et al. (US 2019/0121682 A1 “Adiletta”).


Miscellaneous 
Applicant is advised that the header of response filed June 18, 2021 lists the instant application number as 16/855,525.  This appears to be a typographical error as the correct application number is 16/855,515.


Response to Arguments
Applicant’s arguments (see Reply Pages 6-11) have been fully considered, but are not persuasive.
With respect to Claim 1, Applicant presents that “[t]he rejection fails to explicate which element in Lee is being used as the claimed USB dongle” and “neither Lee nor Adiletta mention ‘dongle’… Lee appears to use two different reference numerals (488 in figure 11 and 480 in figures 13a et seq.) to refer to an ‘external USB device’” (Reply Page 6).  The Examiner respectfully disagrees.
It is the Examiner’s position that the Specification does not explicitly define the nature of a “USB dongle” (see Fig. 3, USB Dongle 304, and corresponding description at Pages 15-16).  The Examiner submits the following definition of a “dongle” for context:
a small device that plugs into a computer and serves as an adapter or as a security measure to enable the use of certain software (“Dongle.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/dongle. Accessed 28 Oct. 2021).

Lee discloses an “external USB device 480” (as described in 12:9-13) and “a tuner communicating over a USB port” including “[t]he external device, such as the ATSC USB device 488” (as described in 10:21-40) and “re-plugging in the tuner…” (as described in 8:57-59).  Therefore, the Examiner submits that Lee demonstrates a “dongle” by way of USB device 480, more specifically embodied as ATSC USB device 488, because the USB device is described as “external” and capable of being plugged into and removed from the system.
Additionally with respect to Claim 1, Applicant presents that “Lee is admitted to lack I2C and Java, and the relied-upon Android runtime 906 in figure 9 of Adiletta, allegedly written in Java, has nothing to do with the relied-upon I2C interface 3318 in figure 33 of Adiletta… the Android runtime 906 (paragraph 111) is part of the Android 
The Examiner notes that Lee demonstrates ATSC USB Driver 454 operating in accordance with the method of Fig. 12, with particular reference to Middleware Application 120 used to translate Ioctl control commands to control the USB Device 480 (as described in 10:55-11:15).  Lee generally demonstrates a technique for communication with a USB device by way of a middleware application.  However, Lee does not explicitly demonstrate that the communication between the USB Dongle and the USB Driver is using I2C.  In a similar field of invention, Adiletta teaches a method and system for implementing access to Android applications and native Windows applications on Android devices and systems (Abstract).  Adiletta further discloses I2C Auxiliary Interface 3318 to communicate with devices coupled to USB Connector 3300 (as described in [0243]).  Therefore, the Examiner submits that Adiletta provides a teaching of communication signals including the use of I2C.
With respect to the motivation to combine Adiletta with Lee, Applicant presents that “[t]his proffered motivation amounts to nothing more than an observation that because Lee and Adiletta were known, it would have been obvious to combine them” (Reply bottom of Page 7 and top of Page 8).  The Examiner respectfully disagrees.
It is the Examiners position that both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common 
Therefore, the Examiner submits that the combination of Lee and Adiletta teach the limitations of Claim 1 and similarly apply to Claims 10 and 21, as fully addressed in the current Office action.
With respect to Claim 5, Applicant presents that “the rejection of Claim 1 was forced to admit that Lee lacks the application in the first place” and “the relied-upon ‘USB device node 452’ of Lee is undefined, and no claim construction has been proffered that a device ‘node’ is the same thing as a USB manager in a manner consistent with the instant specification, e.g., pages 15 and 16, describing the USB manager as being part of the Android OS, which in the context of Lee would not appear at all in figure 11 of Lee” (Reply bottom of Page 8). The Examiner respectfully disagrees.
The Examiner initially notes that Claim 5 does not explicitly require “the USB manage as being part of the Android OS.”  Additionally, it is the Examiner’s position that Claim 5 does not describe the “USB manager” in sufficient detail as to preclude the teachings of Lee.  In particular, Lee demonstrates “at least one USB manager communicatively between the application and the USB dongle” by way of USB Device Node 452 between Middleware 120 and ATSC USB Device 448 (as shown in Fig. 11).  
With respect to Claims 6 and 15, Applicant presents that “[t]he HAL 1006 in paragraph 115 is part of the Android graphics components and is located nowhere near where claimed” (Reply bottom of Page 9).  The Examiner notes that Lee discloses a process of performing abstraction of the attached external device (in accordance with Fig. 15).  Adiletta further explicitly discloses HAL 1006 (as described in [0115]).  Therefore, the Examiner submits that the combination of Lee and Adiletta demonstrates the limitations of Claims 6 and 15, as fully addressed in the current Office action.
Applicant’s remaining arguments with respect to Claims 7, 8, 16, and 17 (Reply bottom of Page 9 and top of Page 10) are covered by the above discussion and fully addressed below in the current Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,671,429 B1 “Lee”) in view of Adiletta et al. (US 2019/0121682 A1 “Adiletta”).
In regards to Claim 1, Lee teaches a digital television system (Television System of Figs. 2 and 11, as introduced in 10:35-45) comprising:
at least one universal serial bus (USB) dongle (external ATSC USB Device 488 of Fig. 11, as described in 10:35-54);
at least one application configured to issue commands in a first code (Middleware 120 exchanging Tuner Ioctl Control Commands 490 with ATSC USB Device Nodes 452, as described in 10:47-54); and
at least one USB driver configured to communicate with the USB dongle using signals that are not rendered in the first code, the USB driver being communicatively coupled to the application and the application in turn being communicatively coupled to the USB dongle, such that signals between the USB dongle and USB driver must communicatively pass through the application (ATSC USB Driver 454 operating in accordance with the method of Fig. 12, with particular reference to Middleware Application 120 used to translate Ioctl control commands to control the USB Device 480, as described in 10:55-11:15; with further reference to the process of Fig. 15 including abstraction of attached external device, as described in 12:8-40).
	However, Lee does not explicitly demonstrate that the communication between the USB Dongle and the USB Driver is using I2C.
	In a similar field of invention, Adiletta teaches a method and system for implementing access to Android applications and native Windows applications on Android devices and systems (Abstract).  Adiletta further discloses the communication between the USB Dongle and the USB Driver is using I2C (I2C Auxiliary Interface 3318 to communicate with devices coupled to USB Connector 3300, as described in [0243]).

In regards to Claim 2, the combination of Lee and Adiletta teach the digital television system of Claim 1, wherein the digital television system comprises an advanced television systems committee (ATSC) 3.0 system (Lee: ATSC content format processed by ATSC tuners, as described in 5:1-20).
In regards to Claim 3, the combination of Lee and Adiletta teach the digital television system of Claim 1, wherein the first code comprises JAVA® (Adiletta: Android Runtime 906 written in Java, as described in [0243]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 4, the combination of Lee and Adiletta teach the digital television system of Claim 1, wherein the USB dongle is configured to implement a digital TV tuner (Lee: Tuner Units 30 implemented as external devices operating in accordance with USB, as described in 5:1-15).
In regards to Claim 5, the combination of Lee and Adiletta teach the digital television system of Claim 1, comprising: at least one USB manager communicatively between the application and the USB dongle (Lee: USB Device Node 452, as described in 10:35-54).
In regards to Claim 6, the combination of Lee and Adiletta teach the digital television system of Claim 5, comprising: at least one hardware abstraction layer (HAL) communicatively between the USB manager and the USB dongle (Adiletta: HAL 1006, as described in [0115]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 7, the combination of Lee and Adiletta teach the digital television system of Claim 1, comprising: at least one compiler communicatively between the application and the USB driver (Adiletta: Java compiler used to compile Java applications, as described in [0111]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for 
In regards to Claim 8, the combination of Lee and Adiletta teach the digital television system of Claim 7, comprising: at least one JAVA native interface (JNI) communicatively between the application and the compiler (Adiletta: Java Virtual Machine to execute Java bytecode, as described in [0111]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 9, the combination of Lee and Adiletta teach the digital television system of Claim 7, wherein the compiler comprises at least one Android® native development kit (NDK) (Adiletta: Android Software Architecture 900, as described in [0107,0108]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).

In regards to Claim 10, Lee teaches a digital television system (Television System of Figs. 2 and 11, as introduced in 10:35-45) comprising:
at least one receiver comprising at least one processor programmed with instructions (Receiving Unit 28 of Fig. 2, as introduced in 5:17-38) to configure the processor to:
execute at least one application configured to provide digital television functionality (Middleware 120 exchanging Tuner Ioctl Control Commands 490 with ATSC USB Device Nodes 452, as described in 10:47-54); and
execute the application to pass signals between a universal serial bus (USB) dongle and a USB driver configured to control the USB dongle (ATSC USB Driver 454 operating in accordance with the method of Fig. 12, with particular reference to Middleware Application 120 used to translate Ioctl control commands to control the USB Device 480, as described in 10:55-11:15; with further reference to the process of Fig. 15 including abstraction of attached external device, as described in 12:8-40).
	However, Lee does not explicitly demonstrate:
	the at least one application being a JAVA® application (JA); and
	the signals being inter-integrated circuit (I2C) signals.
	In a similar field of invention, Adiletta teaches a method and system for implementing access to Android applications and native Windows applications on Android devices and systems (Abstract).  Adiletta further discloses:
	the at least one application being a JAVA® application (JA) (Android Runtime 906 written in Java, as described in [0243]); and

Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 11, the combination of Lee and Adiletta teach the digital television system of Claim 10, comprising broadcaster equipment configured to broadcast signals to the USB dongle (Lee: Antenna 46 of Fig. 1, as described in 4:66-5:15).
In regards to Claim 12, the combination of Lee and Adiletta teach the digital television system of Claim 10, wherein the digital television system comprises an advanced television systems committee (ATSC) 3.0 system (Lee: ATSC content format processed by ATSC tuners, as described in 5:1-20).
In regards to Claim 13, the combination of Lee and Adiletta teach the digital television system of Claim 10, wherein the USB dongle is configured to implement a digital TV tuner and the processor executes the JA to signal the USB channel to change digital channels (Lee: control commands including tune to frequency, as described in 12:28-40).
In regards to Claim 14, the combination of Lee and Adiletta teach the digital television system of Claim 10, comprising: at least one USB manager communicatively between the JA and the USB dongle (Lee: USB Device Node 452, as described in 10:35-54).
In regards to Claim 15, the combination of Lee and Adiletta teach the digital television system of Claim 14, comprising: at least one hardware abstraction layer (HAL) communicatively between the USB manager and the USB dongle (Adiletta: HAL 1006, as described in [0115]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 16, the combination of Lee and Adiletta teach the digital television system of Claim 15, comprising: at least one compiler communicatively between the JA and the USB driver (Adiletta: Java compiler used to compile Java applications, as described in [0111]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for 
In regards to Claim 17, the combination of Lee and Adiletta teach the digital television system of Claim 16, comprising: at least one JAVA native interface (JNI) communicatively between the JA and the compiler (Adiletta: Java Virtual Machine to execute Java bytecode, as described in [0111]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 18, the combination of Lee and Adiletta teach the digital television system of Claim 17, wherein the compiler comprises at least one Android® native development kit (NDK) (Adiletta: Android Software Architecture 900, as described in [0107,0108]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).

In regards to Claim 21, Lee teaches a dongle (external ATSC USB Device 488 of Fig. 11, as described in 10:35-54), comprising:
at least one interface to communicate with at least one universal serial bus (USB) driver (Controller 60 of Fig. 2 controlling various functions of the Receiving Unit 28, as described in 5:39-55);
at least one tuner (Tuner Units 30 implemented as external devices operating in accordance with USB, as described in 5:1-15); and
the dongle being configured to execute at least one digital television tuner command originated by least one application by exchanging signals with at least one universal serial bus (USB) driver configured to control the dongle through the application to satisfy the digital television tuner command (ATSC USB Driver 454 operating in accordance with the method of Fig. 12, with particular reference to Middleware Application 120 used to translate Ioctl control commands to control the USB Device 480, as described in 10:55-11:15; with further reference to the process of Fig. 15 including abstraction of attached external device, as described in 12:8-40).
	However, Lee does not explicitly demonstrate:
the at least one interface being an inter-integrated circuit (I2C) interface;
the least one application being a JAVA® application (JA); and
the dongle to execute the command by exchanging I2C signals.
In a similar field of invention, Adiletta teaches a method and system for implementing access to Android applications and native Windows applications on Android devices and systems (Abstract).  Adiletta further discloses:

the least one application being a JAVA® application (JA) (Android Runtime 906 written in Java, as described in [0243]); and
the dongle to execute the command by exchanging I2C signals (USB Connector 3300 interfacing by way of I2C Auxiliary Interface 3318, as described in [0242,0243]; with further reference to operations of Computing Card 300 of Fig. 3, as introduced in [0082]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PR/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426